Rule 1941. Review of Sufficiency of the Evidence and the Propriety of the Penalty
in Death Penalty Appeals.

        (a) Procedure in trial court.—Upon the entry of a sentence subject to 42 Pa.C.S.
§ 9711(h) (review of death sentence) the court shall direct the official court reporter and
the clerk to proceed under this chapter as if a notice of appeal had been filed 20 days
after the date of entry of the sentence of death, and the clerk shall immediately give
written notice of the entry of the sentence [to the Administrative Office and] to the
Supreme Court Prothonotary’s Office. The clerk shall insert at the head of the list of
documents required by Pa.R.A.P. 1931(c) a statement to the effect that the papers are
transmitted under this rule from a sentence of death.

      (b) Filing and docketing in the Supreme Court.—Upon receipt by the
Prothonotary of the Supreme Court of the record of a matter subject to this rule, the
Prothonotary shall immediately:

       1. Enter the matter upon the docket as an appeal, with the defendant indicated
as the appellant and the Commonwealth indicated as the appellee.

       2. File the record in the Supreme Court.

       3. Give written notice of the docket number assignment in person or by first
class mail to the clerk of the trial court.

       4. Give notice to all parties [and the Administrative Office] of the docket
number assignment and the date on which the record was filed in the Supreme Court,
and give notice to all parties of the date, if any, specially fixed by the Prothonotary
pursuant to Pa.R.A.P. 2185(b) for the filing of the brief of the appellant.

       (c) Further proceedings.—Except as required by Pa.R.A.P. 2189 or by statute, a
matter subject to this rule shall proceed after docketing in the same manner as other
appeals in the Supreme Court.

        Official Note: Formerly the Act of February 15, 1870 (P.L. 15, [No. 6] § 2)
required the appellate court to review the sufficiency of the evidence in certain homicide
cases regardless of the failure of the appellant to challenge the matter. See, e.g.,
Commonwealth v. Santiago, 382 A.2d 1200, 1201 (Pa. 1978). Pa.R.A.P. 302 now
provides otherwise with respect to homicide cases generally. However, under
paragraph (c) of this rule the procedure for automatic review of capital cases provided
by 42 Pa.C.S. § 9711(h) (review of death sentence) will permit an independent review of
the sufficiency of the evidence in such cases. In capital cases, the Supreme Court has
jurisdiction to hear a direct appeal and will automatically review (1) the sufficiency of the
evidence “to sustain a conviction for first-degree murder in every case in which the
death penalty has been imposed;” (2) the sufficiency of the evidence to support the
finding of at least one aggravating circumstance set forth in 42 Pa.C.S. § 9711(d); and
(3) the imposition of the sentence of death to ensure that it was not the product of
passion, prejudice, or any other arbitrary factor. Commonwealth v. Mitchell, 902 A.2d
430, 444, 468 (Pa. 2006); 42 Pa.C.S. § 722(4); 42 Pa.C.S. § 9711(h)(1), (3). Any other
issues from the proceedings that resulted in the sentence of death may be reviewed
only if they have been preserved and if the defendant files a timely notice of appeal.

       Likewise, although Pa.R.A.P. 702(b) vests jurisdiction in the Supreme Court over
appeals from sentences imposed on a defendant for lesser offenses as a result of the
same criminal episode or transaction where the offense is tried with the capital offense,
the appeal from the lesser offenses is not automatic. Thus the right to appeal the
judgment of sentence on a lesser offense will be lost unless all requisite steps are
taken, including preservation of issues (such as by filing post-trial motions) and filing a
timely notice of appeal.

       See Pa.R.A.P. 2189 for provisions specific to the production of a reproduced
record in cases involving the death penalty.




                                             2